Bay, J.
delivered the opinion of the Court.
I presided in the Court below, and made the order for striking the cause off the docket, as having been placed prematurely on it, for the reasons stated in my report of the case to this cou’.t. I have since attentively considered the arguments for and against the motion in. this Court, and am still of opinion that the plaintiff was irregular in not filing an account of the specific nature of his demand, or giving the defendant due notice of it, that he might have known how to defend himself. Money had and received is the most general aud extensive count that ever was fabricated by law-men ; it is co-extensive with almost all the transactions of life, and may be branched out into almost an infinity of cases, in the multifarious instances of the nature of this demand, and showing how, and in what manner, the cause of it arose, or from whom, or on what account the money was received. A man may receive money as an agent, attorney, *242executor, or administrator, or as a public officer 1 ' * of justice, or through mistake, or in a thousand other instances, without knowing how, or in ° what manner he is to answer for it, or in what capacity he is to defend himself, unless something like precision is stated in making the demand. Another striking and glaring defect in not particularising in an action of this kind is, that no man can know what vouchers to produce, what evidences to summon, or, in fact, how to defend himself; he must forever be taken by surprise.
I will not dwell upon the many inconveniences that would result from a contrary practice ; they are so obvious that I think they must strike every reflecting mind. I was in hopes that our rule of Court, on this head, would have fully embraced a case of this kind, but as doubts may arise upon the construction of this rule, I hope and trust, that one will be made to include fully a case of this nature for money had and received in all cases in future; the principles of justice require it. If the plaintiff had required time to have filed this account of the particulars of his demand, I would most readily have granted it, but he did not; he persisted id denying the regularity and justice of such an account, or notice, and still persists in it; and therefore I am of opinion that this case should never be reinstated on the docket, until he files *243a satisfactory account of the precise nature of his demand; and that the present motion should be refused until this is done; and in this opinion the majority of the Judges concur.
Winstanly and Richardson, for the motion.
Heath and K. L. Simons, contra.
Cheves, J. dissented.